West, J.,
delivered the opinion of the court.
*439This is a petition filed in this court by J. Alwyn Brown and Charles C. Collins against William Kleysteuber, mayor of the town of Potomac; Walter U. Varney, corporation attorney, town of Potomac; and A. F. Driscoll, town sergeant, town of Potomac, Virginia, praying that a writ of prohibition be awarded the petitioners, prohibiting the said William Kleysteuber, mayor of the town of Potomac, “from taking or having further jurisdiction over any ease involving any law or ordinance of the town of Potomac.”
The petition alleges that J. Alwyn Brown is a citizen and taxpayer in Arlington county, Virginia, and “directly interested in confining the courts of the county of Arlington and the town of Potomac within their proper jurisdiction;” that the petitioner, Charles C. Collins, is a citizen of the District of Columbia and attorney for the District of Columbia Division of the American Automobile Association; that Alfonso Brooks, a chauffeur of a member of the American Automobile Association, was brought before William Kleysteuber, mayor, charged with exceeding the speed limit prescribed by the ordinances of the town of Potomac; that when the case was called for trial the defendant, by his counsel, Charles C. Collins, moved that the charge “be dismissed on the ground that William Kleysteuber was disqualified to hear and determine the case under the fourteenth amendment of the Constitution of the United' States, on account of his pecuniary interest in the outcome of same, and therefore had no jurisdiction to determine the matter;” that William Kleysteuber, as mayor, was charged with the duty of looking after the finances of the town and as the “town received any fine which might be imposed the defendant could not get a fair trial or fair sentence from one who would have so strong a motive to help his town by conviction and *440a heavy fine, and that the said William Kleysteuber occupied two practically and seriously inconsistent positions, one partisan and the other judicial, necessarily involving a lack of due process of law in the trial of the defendant charged with the crime before him;” that under the law the mayor would, in case he acquitted the defendant, receive only one-half as much fee as he would receive if he convicted him, his fee being $3.00 in case of a conviction and $1.50 in case of an acquittal; that the motion to dismiss the Brooks Case was overruled and the mayor heard the case and convicted him and imposed a fine of $10.00, and adjudged that he pay $10.00 costs; that the case was appealed by Brooks to the Circuit Court of Arlington county; that the mayor had tried many other cases involving violations of the ordinances of the town of Potomac and found the parties guilty; and that “unless a writ of prohibition is granted the mayor will continue to try numerous cases and assess fines and costs without having j urisdietion; ’ ’
“That many cases involving the mayor and town of Potomac have heretofore come to the attention of your petitioner, Charles’C. Collins, and the mayor is and will continue to operate his court unless prohibited by this honorable court from so doing. That unless a writ of prohibition is granted by this honorable court, petitioners’ only remedy will be to appeal each and every case tried in said court and it will involve multitudinous and persecuting prosecutions and the acts of said court will become oppressive and your petitioners are without any remedy than a writ of prohibition.”
The defendants filed their demurrer to the petition, alleging, for reasons therein stated, that the petition is not sufficient in law.
It appears from the petition for the writ of prohibi*441tion that the case of Town of Potomac v. Alfonso Brooks, referred to therein, had been finally disposed of by the mayor’s court, and appealed to the Circuit Court of Arlington county; and it appears from the records of this court that the case was brought here on a writ of error, and that an opinion was today handed down in that case (141 S. E. 249) affirming the judgment rendered by the circuit court against Alfonso Brooks in favor of the town of Potomac.
The jurisdiction of the mayor’s court having been sustained by this court in the Brooks Case, (ante page 427, 141 S. E. 249), for reasons stated in the opinion in that case and other reasons which might be stated but which we deem it unnecessary to state in the instant case, the writ will be denied.

Writ of prohibition denied.